DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 07/28/2022 which has been entered. No Claims have been amended. Claim 2 has been cancelled. No Claims have been added. Claims 1 and 3-21 are still pending in this application, with Claims 1 and 16 being independent.

Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. Applicant argues that the combination of prior art (Krini, Kapinos, Daniel and Rauhala) does not teach or suggest …a single formant attenuation/amplification coefficient for the input window… as recited in Claims 1 and 16.
The Examiner respectfully disagrees. In paragraph [0031], Daniel describes a Formant Segmentation Module that segments the speech spectral estimate into forments. In paragraph [0032], Daniel describes a Formant Boost Estimator that yields a set of gain factors to apply tomeach frequency component of input speech so that the signal to noise [SNR] ratio within each formant reaches a certain or pre-selected target [i.e. target loudness]. These gain factors are obtained by multiplying a certain or pre-selected factor [i.e. attenuation/amplification coefficient].
In paragraph [0034], Daniel describes boosting independently each spectral component of speech to target a specific spectral SNR ratio. In paragraph [0042], Daniel describes operations of the formant boost estimator. In step 404 Daniel indicates that boost factors are applied by multiplying each sample of the segment i of the boost pattern by the associated factor βi [attenuation/amplification coefficient].
In paragraph [0043], Daniel provides an illustration of a psychoacoustic model to ensure that the SNR associated with a format reaches a certain target SNR; and provides an example of a single formant representative of a plurality of formants with a current frame [i.e. input window]. As shown in the equation shown in paragraph [0043], the attenuation/amplification coefficient – β is multiplied to the input speech signal [i.e. input window]. 

NOTE: The attenuation/amplification coefficient – β is expressed as an exponent which is another way of expressing multiplication [i.e. 23 = 2 * 2 * 2 = 8].

Applicant also argues that the combination of currently applied art (Krini, Kapinos, Daniel and Rauhala) does not teach or suggest wherein the neural network sets the formants to an optimal value for the target loudness as recited in Claim 3. 
The Examiner respectfully disagrees. In paragraph [0122], Rauhala describes receiving a target loudness level input that may be user selected. Rauhala also indicates that the target loudness may be automatically or semi-automatically set (See: Figure 7 – Reference 609). In paragraphs [0123] and [0124], Rauhala describes determining an optimal value for a target loudness. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652